DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-15, 20, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 15, and 20, the limitation, "determine a user-selected zone priority level of first/second/each zone" is confusing because it is not clear what is included in the meaning of "determine… priority level of first/second/each zone". The limitation "priority level" is not a term of art and one of ordinary skill in the art would not be able to discern the meaning of the term and determine the metes and bounds of the claim. It is unclear if the controller is programmed to determine any physical and/or measurable factors or parameters or variables which is interpreted as the "priority level of first/second/each zone" and it is also unclear what gives priority to one zone over another zone. In addition, since the claim does not include any distinguishing parameter/variable, could the "priority level" of each zone be the same? For examination purposes, the above limitation “determine priority level of first/second/each zone” is interpreted as ‘-- determining one of airflow associated with zones, heat delivery rate, a time period, a degree of opening of a duct/a damper, an open/closed state of a 
In claims 1, 2-4, 6, and 8-14, the limitations, "determine a priority/secondary priority zone that has highest/second highest priority level" are confusing because it is not clear what is considered “highest/second highest priority level of the priority levels”. The limitation "priority level" is not a term of art and one of ordinary skill in the art would not be able to discern the meaning of the term and determine the metes and bounds of the claim. It is unclear if the controller is programmed to determine any physical and/or measurable factors or parameters or variables which is interpreted as the "priority level of first/second/each zone" and it is also unclear what gives priority to one zone over another zone. In addition, it is also unclear how “a priority level” is different from “a highest/second highest priority level” and is it possible for two zones to have same priority level or highest/second highest priority levels?   Appropriate correction is required.
Claims 3, 6, 8-15, 20 and 26-30 are rejected by virtue of being dependent upon the rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6, 8, 10, 15, 20, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1).
In regards to claim 1, Nichols teaches a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1), comprising: a controller (10, 12) configured to:
receive a call for conditioning from each zone of a plurality of zones (28 as part of controller 10 receives temperature signals from temperature sensors within each zone 18, 20, 22, see paragraph 52 and in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60), wherein each zone of the plurality of zones includes a damper (see paragraph 8);
determine a priority level of each zone of the plurality of zones (see blocks 56, 60, 64, 74, for determining airflow, heat delivery rate and airflow for the zones, open time period, and/or thermal energy/demand, see figs. 7-11 and paragraphs 61, 70; Also see zone selection based on greater thermal demand, paragraph 15; determining thermal demand based on temperature differences, see paragraph 60) to identify zone priority levels corresponding to the zones (determining thermal demand involves identifying the demand); where the criteria/instructions to open or close dampers, which includes thermal demand (see paragraphs 60-61), airflow rate, heat delivery rate, is provided to the controller by a user via a user interface (16, see paragraphs 60, 50 and 44-46; Also the temperature set point within each zone is set by a user via the user interface or thermostat, where the temperature set point defines the thermal demand, see paragraph 49 and 60); and
determine a priority zone of the plurality of zones (select a zone at step 70, see figs. 11-13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79).

However, Nichols further teaches in another embodiment to determine a priority zone of the plurality of zones (select a zone at step 70, see fig. 13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79); instruct a first damper of the priority zone to open at a first time (at step 82, see figs. 12-13); determine a secondary priority zone of the plurality of zones, wherein the secondary priority zone has a second highest user-selected zone priority level of the user-selected zone priority levels (selecting another zone at step 70 based on thermal demand change, see fig. 13); and instruct a second damper of the secondary priority zone to open at second time subsequent to the first time (opening a second damper at step 82 after returning to select a second zone at 70 based on thermal demand change at 92, see fig. 13; Also see figs. 14-16, where plurality of thermal demands of plural zones is selected in series to operate the dampers of each of the zones in a series based on thermal demands, see paragraphs 88-91).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).
In regards to claim 3, Nichols as modified teaches that the priority level of each zone of the plurality of zones is based on a designated airflow threshold (heat delivery rate as a priority level depends upon available airflow at the HVAC, see paragraphs 57, 61) of each zone of the plurality of zones (determine available airflow for the zone at step 64 based on thermal demand of a zone at step 62, see fig. 9; Also determining maximum available airflow for each zone based some or all the dampers being closed, see col. 8, lines 18-31).
In regards to claim 6, Nichols teaches a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1), comprising: additional controllers (10, 12) configured to: receive a call for conditioning from each zone of an additional plurality of zones (28 as part of controller 10 receives temperature signals from temperature sensors within each additional zone 34, 36 or 40, 42, 44, see paragraphs 48 and 52 and in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60), where the additional controllers (10) are also configured to determine priority level of each additional zone and control operation of the HVAC system to sequentially open dampers for additional zones just as the controllers for first zones (18, 20 and 22, see above rejection of claim 1).
In regards to claim 8, Nichols as modified teaches the limitations of claim 8 and further teaches designated delay time between each zone open time (see paragraph 96).
In regards to claims 10 and 30, Nichols as modified teaches the limitations of claim 10 and further teaches that each zone includes plurality of dampers (see paragraph 8), where first damper of first zone as part of a set of plurality of first dampers is configured to be open with additional dampers (see paragraphs 10-11 and 17) and the second damper of second zone as part of another set of plurality of second dampers is configured to be open with additional dampers (see paragraphs 8-11 and 17), where the sum of first and second quantity of damper exceeds the number of dampers supported by the controller during operation at any given time (by opening or closing the dampers with time delays, see paragraph 96).
In regards to claims 15 and 29, Nichols teaches a zoning system for a heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1) having a plurality of zones (zones n-1 to zone n+1, see figs. 2-4), comprising: a controller (10, 12) configured to: receive a first call for conditioning from a first zone (28 as part of controller 10 receives temperature signal from temperature sensor within zones 18 or 20, see paragraph 52; an in comparison to the temperature set points for the same zones, HVAC system 
Nichols is silent about controlling two dampers in series based on the priority levels of the zones in the above mentioned embodiment.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).
In regards to claim 20, Nichols teaches a control system (see figs. 1-4) for a zoned heating, ventilation, and/or air conditioning (HVAC) system (see fig. 1) including a plurality of zones (zones n-1 to zone n+1, see figs. 2-4), comprising: a controller (10, 12) configured to: receive a call for condition from two zones (receiving a call from first zone: 28 as part of controller 10 receives temperature signal from temperature sensor within zones 18 or 20, see paragraph 52; an in comparison to the temperature set points for the same zones, HVAC system provides desired comfort, see paragraph 60, hence the detected zone temperature with respect to the set point, represents a call for cooling or heating a zone or a thermal demand based on temperature difference, see paragraph 60); receive a second call for conditioning from a 
Nichols is silent about controlling two dampers in series based on the priority levels of the zones in the above mentioned embodiment.
However, Nichols further teaches in another embodiment to determine a priority zone of the plurality of zones (select a zone at step 70, see fig. 13), wherein the priority zone has a highest priority level (zone with greatest thermal demand, see paragraphs 76, 79); instruct a first damper of the priority zone to open at a first time (at step 82, see figs. 12-13); determine a secondary priority zone of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols based on the additional teachings of Nichols to establish a priority zone with highest priority level and a zone with second highest priority level of and operate first and second dampers at first and second times respectively based on their respective thermal demand priority levels as taught by Nichols in order to allow the system to adequately maintain temperature control within the zones by sequencing the operation of the zones (see paragraph 6, Nichols).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1) as applied to claim 8 above and further in view Salsbury (US 2003/0171901 A1).
In regards to claim 9, Nichols does not explicitly teach that the delay time is between 10 and 120 seconds.
However, Salsbury teaches a time delay of 50 seconds, which is between 10 and 120 seconds (see paragraph 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Nichols as modified based on the teachings of Salsbury to provide a time delay of 50 seconds between the opening of two dampers of priority zones in order to allow the system to adequately maintain temperature control within each zones by sequencing .

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2005/0284622 A1) as applied to claims 20, 1 and 15 above and further in view Chapman (US 2007/0045431 A1).
In regards to claim 26-28, Nichols does not explicitly teach that the priority level of the zones comprises a numerical value, an alphabetic value, or an alphanumeric character code.
However, Chapman teaches plurality of damper mechanisms with plurality of priority levels that are consisting of priority and identification numbers (see paragraph 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nichols as modified by also assigning numerical priority values based on the teachings of Chapman to all of the first, second and remaining user-selected zone priority levels of each zone in the system of Nichols as modified in order to assist the thermostat in instructing and managing the HVAC system (see paragraph 54, Chapman).

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "claim amendment overcomes the indefiniteness rejection" the examiner maintains the indefiniteness rejection. Since applicant has not provided any arguments against the indefiniteness rejections, applicant’s response is considered incomplete.
Applicant’s arguments with respect to claim(s) 1, 15, and 20 over an anticipatory rejection under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763